DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein the healthcare provider directory is used to keep track of an association between each of the electrical health record vendors and each of the healthcare providers”. Examiner could not find support for the limitations in the specification as filed. The dependent claims are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication 2014/0316810 to Oliver et al. in view of U.S. Patent Application Publication 2015/0128287 to LaFever et al. in view of U.S. Patent 8,688,476 to Cinqualbre et al. 
As to claim 1, 9, and 15 Oliver discloses a method according to a set of instructions stored on the memory of a computing device (Oliver [0143]), the method comprising:
receiving from a plurality of electrical health record systems, at a quality data processing system, a plurality of measures pertaining to a patient and a plurality of clinical measures (Oliver [0019] and [0058]), wherein each measure is:
received form a respective one of the plurality of electrical health record systems (Oliver [0083]); and
generated by the respective one of the plurality of healthcare providers associated with the respective electrical health record systems for the plurality of clinical measures of that patient during a visit by the patient to the respective healthcare providers (Oliver [0083]) 
Oliver [0019] and [0058]); and
calculating, at the quality data processing system and using an active care relationship service, by the processor, a patient-centered quality measure indicating quality across the plurality of healthcare providers with respect to the at least one patient and the at least one clinical measure, wherein the active care relationship service is used to keep track of information relating to a plurality of patients and transmitting from the quality data processing system to at least one payer device via a computer network, the patient centered quality measure (Oliver [0019], [0058], and [0100] wherein an active care relationship service is a healthcare provider set of records).
	Oliver discloses a health care provider directory (Oliver [0019], [0058], and [0100]). The claim recites the intended use of the directory as “to keep track of an association between each of the electrical health record systems and each of the healthcare providers”. The intended use of this file cannot patentably distinguish the claim from the teachings of Oliver. 
However, Oliver does not explicitly teach a common key service wherein the active care relationship service is used to keep track of information relating to the plurality of patients, and wherein the common key service is used to identify a patient out of a plurality of patients anonymously and uniquely.
LaFever discloses a common key service wherein the active care relationship service is used to keep track of information relating to the plurality of patients, and wherein the common key service is used to identify a patient out of a plurality of patients anonymously and uniquely (LaFever [0017], [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to utilize anonymous unique identifiers as in LaFever in the system Oliver and LaFever to improve patient privacy while accurately reporting quality.
However, while the system of Oliver can aggregate all lab data from multiple providers (see figure 2) and can determine quality data based on the aggregated data, it does not explicitly teach that any Cinqualbre discloses aggregating a same measure from multiple devices (Cinqualbre column 4 lines 8-24 and column 9line 3-26).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application by applicant to aggregate the same type of measures from different providers to provide a more complete view of a patients overall health.

As to claim 2, see the discussion of claim 1, additionally, Oliver discloses the method wherein the plurality of measures are formatted according to a Quality Reporting Document Architecture (QRDA) format (Oliver [0030]).
As to claim 3, see the discussion of claim 1, additionally, Oliver discloses the method wherein further comprising determining one combined quality measure for the at least one patient (Oliver [0057], [0082], [0087], and [0088]).
As to claim 4, see the discussion of claim 1, additionally, Oliver discloses the method wherein further comprising determining quality measures for a plurality of patients in multiple settings of care with multiple providers (Oliver [0019], [0021], [0022]).
As to claim 5, see the discussion of claim 4, additionally, Oliver discloses the method wherein further comprising calculating a populating-centric quality measuring outcomes for multiple patients in a population (Oliver [0093]).
As to claim 6, see the discussion of claim 4, additionally, Oliver discloses the method wherein wherein the quality measures are based on standards-based quality measure information configured to be communicated to a plurality of systems (Oliver [0101]).
As to claim 7, see the discussion of claim 1, additionally, Oliver discloses the method wherein where the plurality of measures comprise data necessary to compute quality measures (Oliver [0118]).
As to claim 8, see the discussion of claim 1, additionally, Oliver discloses the method wherein further comprising obtaining data for multiple patients in a patient population with common health issues Oliver [0010], [0116]).
As to claim 10, see the discussion of claim 9, additionally, Oliver discloses the method wherein the plurality of measures are formatted according to a Quality Reporting Document Architecture (QRDA) format (Oliver [0030]).
As to claim 14, see the discussion of claim 11, additionally, Oliver discloses the method wherein the plurality of measures comprises a common key that uniquely identifies each of the plurality of patients (Oliver [0130]).
As to claim 16, see the discussion of claim 15, additionally, Oliver discloses the apparatus wherein the processor is further configured to determine one combined quality measure for the at least one patient (Oliver [0057], [0082], [0087], [0088]).
As to claim 17, see the discussion of claim 15, additionally, Oliver discloses the apparatus wherein the processor is further configured to determine quality measures for a plurality of patients in multiple settings of care with multiple providers (Oliver [0019], [0021], [0022]).
As to claim 18, see the discussion of claim 17, additionally, Oliver discloses the apparatus wherein the processor is further configured to calculate a populating-centric quality measuring outcomes for multiple patients in a population (Oliver [0093]).
As to claim 19, see the discussion of claim 17, additionally, Oliver discloses the apparatus wherein the quality measures are based on standards-based quality measure information configured to be communicated to a plurality of systems (Oliver [0101]).
As to claim 20, see the discussion of claim 15, additionally, Oliver discloses the apparatus, wherein the processor is further configured to obtain data for multiple patients in a patient population with common health issues and determine how the multiple patients scored on measures related to the common health issues in every care setting by clinic, city and state (Oliver [0010], [0116]).
As to claim 21, see the discussion of claim 1, additionally, Oliver discloses wherein the plurality of electrical health record systems are electrical health record vendors (Oliver abstract see at least healthcare provider and third party payors). Examiner notes that the claim recited the intended use of the directory. The intended use of this file cannot patentably distinguish the claim from the teachings of Oliver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0316810 to Oliver et al. in view of U.S. Patent 8,688,476 to Cinqualbre et al. in view of U.S. Patent Application Publication 2015/0128287 to LaFever et al. in view of U.S. Patent 2014/0039920 to Nadal.
As to claim 11, see the discussion of claim 9, however, Oliver does not explicitly teach the method wherein the plurality of measures are formatted according to a Blue Care Network (BCN) format. Nadal discloses the method wherein the plurality of measures are formatted according to a Blue Care Network (BCN) format (Nadal [0129], [0138], and [0139]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to utilize a BCN to allow for improved communication of the measures using native formatting.
As to claim 12, see the discussion of claim 11, additionally, Nadal discloses the method further comprising converting the plurality of measures from the BCN format to a Quality Reporting Document Architecture (QRDA) format (Nadal [0129], [0138], and [0139]).
As to claim 13, see the discussion of claim 12, additionally, Nadal discloses the method further comprising sending the plurality of measures converted to the QRDA format to a plurality of payer devices (Nadal [0129], [0138], and [0139]).
Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.
Applicant argues that Oliver, LaFever, Hupke and Nadal do not teach “a health care provider directory that is used to keep track of an association between each of the electrical health records systems  do not teach “calculating, at the quality data processing system and using an active care relationship service, a common key service, and a healthcare provider directory, a patient- centered quality measure or a population-centered quality measure.” The rejection is based on a combination of elements. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELIZA A LAM/Primary Examiner, Art Unit 3686